El Juez Presidente Señor- Travieso
emitió la opinión del tribunal.
En la demanda radicada en este caso se exponen dos causas de acción. En la primera- se alega que el demandante es dueño en pleno dominio de una finca de 192.40 cuerdas radicada en el término municipal de.Manatí, la que fué ad-quirida en el año 1892, por donación que le hiciera su tía doña Dolores Vélez Escobar; que el demandante ha poseído dicha finca en carácter de dueño hasta el 2 de febrero de 1943, y que desde esta fecha en adelante el demandado de-tenta la x>osesión del inmueble en contra de la voluntad del demandante, de mala fe y sin justo título. En la segunda causa de acción, después de repetir los hechos ya expuestos, se alega que el Colector de Eentas Internas de Manatí ven-dió en pública subasta la mencionada finca, adjudicándole la *780buena pro al demandado por una suma de alrededor de $60; que al efectuar dicho remate el Colector de Rentas Internas actuó sin jurisdicción, por no haber requerido de pago de las contribuciones adeudadas al demandante, ni a ninguna otra persona, ni haber cumplido con el requisito de notificar el embargo a los vecinos y no haber llenado la forma de diligenciamiento de notificación de embargo. Se alega, además, como causa de nulidad, que durante los años 1940-1941, cuando se llevó a efecto el remate, el demandante era dueño de bienes muebles con un valor de más de $1,000, que pudie-ron. ser y no fueron embargados por el Colector de Rentas Internas para efectuar el cobro de las contribuciones adeu-dadas; y, por último, que con posterioridad a la fecha del remate, al enterarse el demandante de que la finca había sido vendida, el demandante obtuvo la promesa del deman-dado de devolverle la finca al demandante mediante el pago de la suma pagada por el demandado, habiéndose negado el demandado a cumplir lo convenido.
Contestó el demandado, impugnando la suficiencia de los hechos alegados para constituir causa de acción, negando que el demandante tenga derecho alguno a reclamar el in-mueble por no haber sido nunca dueño del mismo, habiendo pertenecido la finca objeto, del pleito durante más de cua-renta años con anterioridad al remate a don Ramón Yélez Alvarado, hermano del demandante. Terminó el demandado negando específicamente todos los hechos esenciales de la demanda.
Celebrado el juicio ante la Corte de Distrito de Arecibo, ésta dictó sentencia desestimando la demanda e imponiendo las costas al demandante. Este interpuso el presente re-curso y para sostenerlo señala quince errores que imputa a la corte sentenciadora. Los únicos que merecen considera-ción son los relacionados con la suficiencia de la prueba y con la apreciación de la misma por la corte inferior. Haga-mos un resumen de la prueba.
*781Declaró el demandante: qne tiene 73 años de edad; qne la finca en litigio se la dió como regalo sn tía Doña Dolores Vélez, cnanclo lo bautizaron; qne desde entonces ha poseído la finca como dneño absolnto y minea la poseyó como apode-rado de sn hermano Ramón Vélez Alvarado; qne el deman-dado sabía qne la finca era del demandante; qne en el año 1940-41 el demandante era dneño de bienes, g’anado, pren-das y automóviles con nn valor de más de $10,000; qne nunca fné requerido para el pago de contribuciones sobre la finca, ni se enteró de qne se estuviese subastando la finca “La Lima”; qne después del remate él habló con el demandado y convino con él en pagarle lo qne él había pagado en el re-mate, comprometiéndose el demandado a devolverle la finca. Repreguntado por la otra parte, contestó: que la finca se la regaló sn tía cuando él estaba recién nacido; qne él no vivía en esa finca, sino en otra qne queda cerca; qne no se enteró que las contribuciones no habían sido pagadas, porque ha-bía otra persona encargada de pagarlas, sn hermano Ramón Vélez Alvarado; que sabía qne la finca estaba a nombre de su hermano Don Ramón y que él la poseía como dueño, se-gún los recibos de contribuciones. Contestando a sn abo-gado, dijo: qne no le constaba que “La Lima” apareciera’ pagando contribuciones a nombre de Ramón Vélez Alvarado; qne eso no le preocupaba porque las relaciones entre él y sn hermano eran buenas- y le era indiferente qne se pagasen a nombre de uno o de otro; que como cuestión de hecho las contribuciones se pagaban con dinero del demandante.
Declaró la Señora Coral Ramos de Vélez, esposa del de-mandante, corroborando en todos sus extremos y detalles lo declarado por el demandante. En relación con el remate y la alegada promesa del demandado de devolverles la finca, declaró: que cuando ella fné a la Colecturía a pagar las con-tribuciones, allí le informaron que Juan Ramón Ramos, el demandado, la había rematado; que ella fué a ver al deman-dado, y le preguntó si era cierto que él hubiese rematado *782“La Lima” y él le respondió: “Bueno, pero es igual que si fuese de ustedes en cualquier momento”; que ella le dijo: “Yo no creo que usted vaya a quedarse con esta finca” y él contestó: “No se ponga nerviosa, ustedes no van a per-der la finca de ninguna manera, yo no voy a quedarme con la finca, únicamente lo lie hecho porque para que la remate otro la rematé yo mismo. . . . Váyase tranquila . . . ., no se ponga nerviosa, yo no soy persona mala. Dígale a Antonio que puede estar tranquilo, que en cualquier momento puede tener su finca, que no vea las contribuciones, no se preocupen por el dinero, en cualquier momento se la de-vuelvo”; que su esposo habló con el demandado y éste en presencia de ella le dijo a su esposo lo mismo que ya le había dicho a ella en cuanto a que estaba dispuesto a devol-verles la finca; que algún tiempo después fué a ver nueva-mente al demandado, diciéndole que deseaba, arreglar el asunto de la finca y él volvió a decirle que no pensaba que-darse con ella; que ella fué más tarde a ofrecerle lo que él había gastado y.él le dijo: “Ya veremos eso”, y poco des-pués vino la demanda de desahucio para que le entregaran la finca; que Juan Ramón Ramos sabía que la finca era de Antonio Vélez Alvarado, pues él había ido allí muchas ve-ces a caballo y volteaba la finca con ellos y les decía que ellos podrían sacarle mayores beneficios si la cultivasen.
Virgilio Ramos Muñiz, llamado como testigo del deman-dante, declaró: que es-hermano del demandado; que conoce la finca “La Lima” desde que era muchachito y siempre co-noció como su dueño a Antonio Vélez Alvarado, que era quien la cultivaba y se aprovechaba de sus productos; que el demandado sabía “igual que yo lo sabía”, que la finca era del demandante; que en el año 1940 el declarante fué arrendatario de la finca y quien se la dió en arrendamiento fué Antonio Vélez Alvarado,'como dueño; que la finca vale hoy como quince mil dólares; que la poseyó como arrenda-tario hasta el 1942.
*783Fué llamado a declarar Juan Eosario Maldonado, vecino del Barrio de Coto Norte, Manatí, que es el barrio en donde radica la finca, en litigio. Su nombre aparece al pie de un impreso titulado “Notificación de embargo”, fechado agosto 1, 1940 y firmado “Juan Eosario”. Al serle mostrado el documento, declaró que ésa no es su firma; que nunca fué requerido por persona alguna para que firmase como testigo de la entrega a don Antonio Vélez Alvarado _ de un docu-mento de embargo de bienes inmuebles; que sabe firmar, pero que esa firma no es suya; que hay otro Juan Eosario en el mismo barrio, pero se llama Juan Eosario Eosario.
El demandado ofreció como única prueba la estipulación por la cual los abogados convinieron que si' el demandado fuese llamado a declarar sostendría bajo juramento las ale-gaciones de la contestación y negaría la alegada promesa de devolver la finca al demandante.
• El fundamento principal de la sentencia recurrida es que la evidencia presentada no ha establecido la existencia de hechos o motivos legales suficientes para justificar un de-creto de nulidad de la subasta. No discutiremos esa cues-tión, porque aún aceptando que en la subasta se cumpliera con todos los requisitos legales, siempre tendríamos que lle-gar a la ineludible conclusión de que la corte inferior erró al desestimar la demanda y al no dictar sentencia ordenando la devolución de la finca al demandante.
La prueba practicada demostró que la finca objeto de este litigio tiene un valor de quince mil dólares; y qüe fué adjudicada al demandado por la suma de sesenta y pico de dólares, importe de contribuciones' que estaban pendien-tes de pago. El demandado es hijo de un primo hermano del demandante, conocía la finca y sabía que la misma per-tenecía al demandante.
La corte inferior, después de expresar su pesar porque “la finca fuera vendida por una cantidad menor que su valor”, llegó a la conclusión de que el demandante había sido *784culpable de abandono “al no satisfacer el importe de las contribuciones y al no redimir la finca oportunamente ’ añadiendo: “No podemos explicarnos cómo el demandante dejó pasar el término de redención cuando era tan fácil con-signar la cantidad y obtener en el Registro la redención de la finca.”
La explicación de las cansas o motivos que indujeron al demandante a dejar pasar el término de redención, surge claramente de la evidencia. Al enterarse el demandante y su esposa de que la finca había sido vendida y que el com-prador en la subasta era su primo, el demandado, fueron a ver al demandado para cerciorarse de si éste tenía el pro-pósito de quedarse con la finca por la insignificante suma de sesenta y pico de dólares en el caso de que dicha suma no le fuera devuelta dentro del término fijado por la ley para la redención de fincas vendidas por falta de pago de contri-buciones. Les aseguró el demandado que él no pensaba que-darse con la finca y que estaba dispuesto a devolvérsela al demandante “en cualquier momento.” Confiando-en las pro-testas de amistad del demandado y en la promesa que éste le hiciera de devolverle la finca “en cualquier momento”, el demandante, quien tenía fondos suficientes para redimir la finca, fué inducido a creer que el demandado le traspasa-ría el título de la finca, aun después de la expiración dél término de redención. La conclusión a que llegó la corte inferior, de que el demandante había incurrido en negligencia al no redimir la finca a tiempo, es a nuestro juicio errónea, pues la evidencia demuestra que si el demandante no ejer-citó a tiempo el derecho de redención fué por haber sido in-ducido a ello por las promesas del demandado de que le de-volvería la finca en cualquier momento, mediante la devolu-ción de la suma pagada por él en la subasta.
Sería a nuestro juicio altamente injusto y contrario a los más elementales principios de equidad permitir que el demandado, como resultado de sus actuaciones, se enriquezca. *785injustamente a expensas del demandante, obteniendo por una suma insignificante nna finca de cerca de doscientas cuerdas valorada en no menos de quince mil dólares. Habiendo in-ducido al demandante a creer que él, el demandado, acepta-ría el precio de la redención y le traspasaría el título de la finca aun después de haber expirado el término legal, el de-mandado está impedido (estopped) de alegar como defensa que el término de redención había expirado cuando el deman-dante le ofreció devolverle la cantidad pagada por él en la subasta.
Consideramos como aplicable a los hechos del presente caso la doctrina del fideicomiso constructivo (constructive trust) que sirvió de base a nuestra decisión, en el de Porrata v. Fajardo Sugar Co. of Puerto Rico, 57 D.P.R. 628, 643. Cuando el demandado, como en el presente caso, ostenta el título sobre la finca, pero está obligado equitativamente a transmitirla al demandante por la razón de que se enriquecería injustamente si le permitiese retenerla como suya, de esos hechos surge un fideicomiso constructivo, impuesto como un remedio legal para impedir un enriquecimiento injusto. Restatement of the Law — Restitution, párr. 160, págs. 640 a 644. El remedio consiste en colocar a laspartes en la misma posición en que se encontraban antes deque el demandado adquiriese la propiedad, obligando al demandado, como fiduciario, al cumplimiento específico del fideicomiso mediante la transferencia del título sobre la propiedad a favor deb beneficiario, quien estará obligado a reintegrar a dicho fiduciario las sumas pagadas por éste por la adquisición del inmueble y por su conservación, con intereses al tipo legal hasta la fecha en que se efectúe el pago. Véase Laing v. McKee, 87 Am. Dec. 738.
Por las razones expuestas, se revocará la sentencia re-currida y se dictará otra declarando con lugar la demanda y ordena/ndo al demandado que entregue al demandante la posesión de la finca y le transfiera el título adqmrido por *786el demandado por virtud de la adjudicación que le hiciera el Colector de Rentas Internas de Manatí en la subasta ce-lebrada el día 9 de enero de 1941, debiendo el demandante pagar al demandado las sumas pagadas por éste como pre-cio de la subasta y por la conservación de la pnca, más los intereses correspondientes hasta la fecha del pago. El de-mandado deberá rendir cuentas de y hacer efectivo al deman-dante el importe de los frutos, rentas y beneficios obtenidos por él durante el tiempo en que ha estado en posesión de la finca, más las costas de esta acción, incluyendo la suma de $300 como honorarios de abogado.
El Juez Asociado Sr. Córdova no intervino.